EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Application has two independent claims 1 and 14. 
Claim 1 has limitations of a controller performing one of a first control by increasing the amount of electricity supplied from the battery to the fuel heating portion and a second control by increasing heating time of the fuel by the fuel heating portion for a time period until the engine starts in a case where a battery charge remaining of the battery is equal to or smaller than a remaining threshold value at a start of the engine. These limitations are not disclosed or suggested in the prior art.  Claims 2-13 depend from claim 1 and are allowed for at least their dependency. 
Likewise claim 14 has limitation of an engine control portion performing one of a first control by increasing the amount of electricity supplied from the battery to the fuel heating portion and a second control by increasing heating time of the fuel by the fuel heating portion for a time period until the engine starts in a case where the battery charge remaining of the battery is equal to or smaller than the remaining threshold value at a start of the engine. These limitations are not disclosed or suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached M-F after 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARNOLD CASTRO/Examiner, Art Unit 3747    

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747